01/22/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 20-0033

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JUSTIN LEE LONGTINE,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including March 3, 2021, within which to prepare, serve, and file its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 22 2021